Case 3:13-cv-00297-JAM Document 552 Filed 01/28/20 Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

BRUCE KIRBY, INC., and
BRUCE KIRBY

Plaintiffs, Civil Action No. 3:13-cv-00297-JAM
VS.

LASERPERFORMANCE (EUROPE) LIMITED,
QUARTER MOON, INCORPORATED,

Defendants.

 

 

PLAINTIFF GLOBAL SAILING LIMITED’S MOTION IN LIMINE
Case 3:13-cv-00297-JAM Document 552 Filed 01/28/20 Page 2 of 8

TABLE OF CONTENTS

Il. LEGAL STANDARD isiwnisscvvcscsstannnrnssussensnncasuuaccoumenivesccuveicuben neasuucubvesicmescceuncccssonabess 1

Il. THE COURT SHOULD PRECLUDE ANY EVIDENCE OR ARGUMENT
CONCERNING DEFENDANT’S ASSERTION THAT PLAINTIFF GSL IS
PRECLUDED FROM EITHER MONETARY OR INJUNCTIVE RELIEF BASED ON
THE RUNNING OF THE STATUTE OF LIMITATIONS ........ccssscscsssssesesessecseceeeseseseeees 1
Case 3:13-cv-00297-JAM Document 552 Filed 01/28/20 Page 3 of 8

TABLE OF AUTHORITIES
Cases
Luce v. U.S.
469 U.S. 38 (1984) ssissessusnasnvssscsnwesscacveavacawasigercpcavestssutsnsegatedassvawvskecatwesshadiddcasesescncueusyetueiaisteics

LEGO A/S v. Best-Lock Construction Toys, Inc.
406 F. Sup. 3d 583 (D. Conn. 2019) ..........cccccceeceeseeeeeeeeeseeseeceeesenceuceueceeeueeeseaeeas

Oneida Indian Nation v. County of Oneida
617 F.3d 114, 127 (2d Cir. 2010) .... .cescausnaecsanseacamipnragiiussszacaseeceoernessnraneenrnsscenens

Veltri v. Bldg. Serv. 32B-J Pension Fund
393 F.3d 318, 326 (2d Cir. 2004) .........sunaunwonsieseonsute necasniacusireannaeeaisveliivysieenaessites

Secondary Authority
27A Am. Jur. 2d. Equity §107........ sssivsscaenscvudanessnswsouuwensaiesWieadedeseevanecerescoreereccareeres
Case 3:13-cv-00297-JAM Document 552 Filed 01/28/20 Page 4 of 8

I. INTRODUCTION
Plaintiff Global Sailing Limited, “(GSL”), respectfully moves in limine to preclude

Defendants Quarter Moon, Inc. (“QMI”) and LaserPerformance(Europe), Ltd. (LPE,
collectively, “Defendants”), its counsel, and its witnesses from introducing any evidence,
testimony, or argument concerning the defense of statute of limitations or latches.

For the reasons that follow, GSL respectfully requests that the Court grant its motion

and exclude the foregoing information and witnesses from the trial.

IH. LEGAL STANDARD

Motions in limine may be “made before or during trial, to exclude anticipated
prejudicial evidence before the evidence is actually offered.” Luce v. U.S., 469 U.S. 38, 40 n. 2

(1984).

Il. THE COURT SHOULD PRECLUDE ANY EVIDENCE OR ARGUMENT
CONCERNING DEFENDANT’S DEFENSE THAT PLAINTIFF GSL CANNOT
OBTAIN EITHER MONETARY OR INJUNCTIVE RELIEF FOR ACTIONS
TAKEN AFTER THIS COURT’S RULING AS TO WHEN THE RELEVANT
STATUTES OF LIMITATIONS BEGAN TO RUN

Based on multiple communications with counsel for Defendants, GSL anticipates that
Defendants will attempt to present argument or evidence concerning issues related to its
defenses that GSL is barred from recovery by the running of the statute of limitations and the
doctrine of laches, in total disregard of this court’s ruling of August 9, 2019 (Dkt. 494).
Specifically, GSL understands Defendants intend to submit argument and/or evidence that GSL
is barred from a recovery of any type, either for monetary damages due to lost royalties and
interest or injunctive relief for damages suffered by GSL which cannot be compensated

monetarily.
Case 3:13-cv-00297-JAM Document 552 Filed 01/28/20 Page 5 of 8

This court addressed these defenses its order of August 9, 2019 (Dkt. 494).
Specifically, the court found that the respective Connecticut and Ontario statutes of limitation
on contract claims apply in this case. (id, p. 11) The court then applied these laws to the facts
and held that GSL cannot establish liability as to LPE for actions prior to July 13, 2015 and
cannot establish liability as to QMI for actions before July 13, 2011. (id., p. 12)

However, these limits did not preclude summary judgment as to liability on acts of the
Defendants occurring after these dates. (id, p. 20) Indeed, this court specifically held that
Defendants had committed breaches of the agreements after those dates which entitled GSL to
partial summary judgment. (id, pp. 19, 20) In now attempting to introduce evidence and
testimony relating to these two defenses, Defendants seek to relitigate issues already decided by
this court.

The court held that (a) both defendants breached their respective contracts by challenging
the design rights now owned by GSL (id, p. 19) ; and (b) LPE breached its contract by failing to
participate in a good faith attempt to sell back laser manufacture materials to GSL or another
licensee. (id., p. 20) As to the latter finding, the court noted that an offer to negotiate had never
been made after the contract was terminated and LPE still had not done so as of October 2018.
(id., p. 20) The Court also held that GSL could be entitled to further judgment at trial if it could
demonstrate who sold the sailboats in question after the beginning of the limitations period in
question and tie such sales to Defendants. (id., p. 18)

As further evidence that this court has dealt with these defenses in their totality, the court
denied summary judgment to GSL as to any of the LPE of Kirby sailboats, noting that it was
unable to determine which sales occurred before or after July 13, 2015; thus, Summary Judgment
on this issue was inappropriate. (id, p. 18) There is simply no reason for the court to make this

distinction other than sales made after this critical date were not barred by the statute of limitations
Case 3:13-cv-00297-JAM Document 552 Filed 01/28/20 Page 6 of 8

and could provide a basis for damages. Similarly, when finding a breach of contract by LPE for
failing to participate in a good faith attempt to sell back Kirby sailboat manufacture materials, the
court specifically noted that an offer to negotiate had never been made after the contract was
terminated and LP still had not done so as of October 2018. (id., p. 20) As with any post July 13,
2015 sales noted above, the court would not make this distinction if the statute of limitations
precluded enforcement of post termination provisions of the agreement by injunctive relief.

As to the laches defense first asserted at the close of fact discovery, the defendants should
likewise be barred for presenting evidence or testimony directed towards this defense. The three
basic elements that must be proven for successful assertion of a laches defense are (1) a delay in
asserting the right or claim; (2) the delay was not reasonable or excusable and (3) either
acquiescence in the act about which plaintiff complains or prejudice to defendants resulting from
the delay. (Oneida Indian Nation v. County of Oneida, 617 F.3d 114, 127 (2d Cir. 2010) further
citing Veltri v. Bldg. Serv. 32B-J Pension Fund, 393 F.3d 318, 326 (2d Cir. 2004); see also, 27A
Am Jur 2d Equity § 107) Regardless of whether GSL's delay in bringing this cause of action was
reasonable or not, LP simply has not provided any documents or testimony that would substantiate
acquiescence by GSL to the failure to pay royalties due and owing, nor is there any record or even
an assertion that LP was prejudiced by the delay of GSL in asserting its rights. Indeed, in
continuing to manufacture and sell Kirby sailboats without payment of royalties, it is arguable that
Defendants were able to benefit from any delay on the part of GSL. LEGO A/S v. Best-Lock
Construction Toys, Inc., 406 F. Sup. 3d 583, 624 (D. Conn. 2019)

Accordingly, all evidence and argument regarding these defenses should be excluded.
Case 3:13-cv-00297-JAM Document 552 Filed 01/28/20 Page 7 of 8

IX. CONCLUSION
For the reasons that follow, GSL respectfully requests that the Court grant its motion
and exclude the foregoing information and witnesses from the trial. (See Proposed Order filed

concurrently herewith.)

Date: January 28, 2020
Respectfully submitted,

/s/J. Kevin Grogan
J. Kevin Grogan (CT00331)

Jeffrey E. Schiller (pro hac vice)

Joseph F. Romagnano (CT30857)
Grogan, Tuccillo & Vanderleeden, LLP
One Financial Plaza

1350 Main Street, Suite 508

Springfield, MA 01103

Tel: (413) 736-5401 - Fax (413) 733-4543

Email: saillit@gtv-ip.com

Attorney for the Plaintiff,
Global Sailing Limited
Case 3:13-cv-00297-JAM Document 552 Filed 01/28/20 Page 8 of 8

CERTIFICATE OF SERVICE

[hereby certify that on January 28, 2020, a copy of foregoing PLAINTIFF GLOBAL

SAILING LIMITED’S MOTION IN LIMINE was filed electronically and served by mail on

anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all

parties by operation of the court’s electronic filing system or by mail to anyone unable to

accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the court’s CM/ECF System.

Attorneys of Record

James Kevin Grogan, Esq.
Jeffrey E. Schiller, Esq.
Kevin H. Vanderleeden, Esq.
GROGAN, TUCCILLO &
VANDERLEEDEN, LLP
One Financial Plaza

1350 Main Street, Suite 508
Springfield, MA 01103

Tel. (413) 736-5401

Fax (413) 733-4543

By /James Kevin Grogan/
James Kevin Grogan, Esq.
